DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicant states Ahn does not teach or suggest at least, "receiving, by a first terminal from a network device, indication information that is of a first time interval, wherein the indication information indicates a duration of the first time interval and a start moment of the first time interval or an end moment of the first time interval; [and] determining, by the first terminal, the first time interval according to the indication information," as required by amended claim 1. The examiner respectfully disagrees with the applicant.  The examiner thanks the applicant for acknowledging the Ahn discloses a system that applies timing adjustment/timing advance to UL transmission. However, applicant states TA values do not correspond to a duration, a start moment or end moment.  In figure 7 and paragraph 115-116,(already cited in claim 1),  Ahn uses TA as duration time to start to CCA and start the PUSCH for UE2. 

    PNG
    media_image1.png
    550
    812
    media_image1.png
    Greyscale

Description of Disclosure - DETX (112):
   [0115] In 3GPP LTE, transmission of a UL channel (PUSCH, PUCCH, SRS, etc.) compensates both a DL transmission delay from a BS to a UE and a UL transmission delay from the UE to the BS. Timing advance (TA) control is performed so that transmission of UL channels, performed by a plurality of UEs, arrives at the same time. In doing so, a transmission time (specifically, a UL subframe boundary at which UL transmission starts) is advanced by a TA value.
Thus, the examiner views TA value as a duration associated with UE2 does not perform uplink transmission and starts uplink transmission when duration ends based on TA value.  Therefore, the TA information in Ahn corresponds to a duration of the first time interval and a start moment of the first time interval or an end moment of the first time interval.  Furthermore, the claimed invention associates the first time interval with an uplink timing advance (TA), which is similar to the system of Ahn. 
According to the examiner’s broadest reasonable interpretation, the examiner maintains 102 (a)(2) rejection of claims 1/5/9 and their dependents (3-4 and 7-8) based on the Ahn reference.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a duration (TLBT)" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Is duration when second terminal performs channel listening is same duration in the indication information? The examiner is unclear if there two different durations in the claimed invention. If the durations are different, the examiner recommends amending the claims to  “first” or “second” in front of “duration” in order to differentiate between the two durations.  
Claim 5 recites the limitation "a duration (TLBT)" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Similar reasons as claim 1
Claim 9 recites the limitation "a duration (TLBT)" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Similar reasons as claim 1.


Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. (US 2019/0037607).

With regard to claims 1 and 5, Ahn teaches:  A terminal, comprising 
a transmitter (see figure 9, transceiver: paragraph 131) ,
a receiver (see figure 9, transceiver: paragraph 131), 
a memory, and a processor coupled to the memory (see figure 9, processor and memory: paragraphs 131-133), wherein the processor is configured to invoke an instruction stored in the memory to control the transmitter to send a signal and control the receiver to receive a signal (paragraphs 131-133), 

 receive, from a network device, indication information that is of a first time interval, wherein the indication information indicates a duration of the first time interval and a start moment of the first time interval or an end moment of the first time interval (see figure 3: paragraphs 46-48 and also see paragraphs 121/126: );
 determine the first time interval according to the indication information  (paragraphs 115-116, 125-129: applying TA value); 
reserve a first time interval on an uplink data transmission channel (paragraphs 84, 115-117), 
wherein the first terminal does not send uplink data within the first time interval (See figure 7: UE2 is delaying PUSCH based on TA: paragraphs 115-119), the first time interval is used by a second terminal to perform channel listening before sending a random access preamble (see figure 7, UE1 performing CCA before UE2: paragraphs 32-33, and 117-119) , and 
the first time interval is determined by using one or more of the following parameters: a start moment (tl) at which the uplink data transmission channel arrives at a network device, an end moment (t2) at which the uplink data transmission channel arrives at the network device, a start moment (t3) at which the second terminal performs the channel listening, an end moment (t4) at which the second terminal performs the channel listening, a duration (TLBT) in which the second terminal performs the channel listening, or an uplink timing advance (TA) of the first terminal (paragraphs 115-119, 121-126:  
 [0115] In 3GPP LTE, transmission of a UL channel (PUSCH, PUCCH, SRS, etc.) compensates both a DL transmission delay from a BS to a UE and a UL transmission delay from the UE to the BS. Timing advance (TA) control is performed so that transmission of UL channels, performed by a plurality of UEs, arrives at the same time. In doing so, a transmission time (specifically, a UL subframe boundary at which UL transmission starts) is advanced by a TA value. 
[0121] Scheduling information for scheduling or triggering transmission of a UL channel may include TA information regarding TA to be applied to transmission of a corresponding UL channel. The TA information may include at least one of the followings.  ).  

    PNG
    media_image2.png
    471
    649
    media_image2.png
    Greyscale


With regard to claims 3 and 7, Ahn teaches:  wherein before the processor reserves the first time interval on the uplink data transmission channel, the receiver is configured to receive indication information that is of the first time interval and that is sent by the network device (see figure 3: paragraphs 46-48: 
 [0047] A BS transmits to a UE a RAP order for instructing RAP transmission in an unlicensed cell. The RAP order may be instructed by downlink control information (DCI) transmitted through a DL control channel (e.g., a PDCCH or an EPDCCH). ), 
wherein the indication information further indicates  the start moment of the first time interval and the end moment of the first time interval (paragraphs 115,121-129, see figure 7 )and the processor is further configured to determine the first time interval according to the indication information (see paragraphs 115-116, and 121-129).
.  
With regard to claims 4 and 8, Ahn teaches: wherein before the processor reserves the first time interval on the uplink data transmission channel, the receiver is configured to receive, from the network device, the start moment at which the uplink data transmission channel arrives at the network device, the end moment at which the uplink data transmission channel arrives at the network device, a start moment for sending the random access preamble, the duration in which the second terminal performs the channel listening, and the uplink timing advance of the first terminal  (paragraphs 47, 85-86, 115-129); and the processor is further configured to determine the first time interval based on one or more of the start moment at which the uplink data transmission channel arrives at the network device, the end moment at which the uplink data transmission channel arrives at the network device, the start moment for sending the random access preamble, the duration in which the second terminal performs the channel listening, and the uplink timing advance of the first terminal  (paragraphs 115-129: see figure 7 or figure 8:
[0117] Assume that a UE1 and a UE2 have the same sub-frame boundary reception time. The UE1 transmits a PUSCH to which TA is applied, whereas the UE2 attempts to transmit a RAP to which the TA is not applied. When the UE2 performs CCA before RAP transmission in an unlicensed band, RAP transmission may be abandoned due to PUSCH transmission performed by the UE1. 
[0118] FIG. 8 shows the proposed transmission timing adjustment. 
[0119] To prevent RAP transmission from being abandoned, it is proposed to apply TA in the RAP transmission. TA_RACH is a TA value assigned to the RAP transmission. When TA_TACH is applied to the PRACH transmission, even if CCA is performed, PUSCH transmission. ).  

With regard to claim 9, Ahn teaches:  A network device, comprising 
a transmitter (see figure 9, transceiver: paragraph 132), 
a receiver (see figure 9, transceiver: paragraph 132) ,
 a memory, and a processor coupled to the memory (see figure 9, processor and memory: paragraph 132-133), wherein the processor is configured to invoke an instruction stored in the memory to control the transmitter to send a signal and control the receiver to receive a signal (paragraphs 131-133),
 wherein the transmitter is configured to send, to a first terminal, indication information indicating a first time interval (See figure 7), wherein the first time interval is determined by the first terminal according to indication information that is of a first time interval (paragraphs 46-48, 121 and 126), wherein the indication information indicates a duration of the first time interval and a start moment of the first time interval or an end moment of the first time interval (paragraphs 115, 125-129: see figure 7)
 wherein the first time interval is reserved by the first terminal on an uplink data transmission channel, the first terminal does not send uplink data within the first time interval, the first time interval is used by a second terminal to perform channel listening before sending a random access preamble (see figure 3 and figure 7: paragraphs 47-48 and 115-129),

    PNG
    media_image3.png
    360
    712
    media_image3.png
    Greyscale

 And

[0047] A BS transmits to a UE a RAP order for instructing RAP transmission in an unlicensed cell. The RAP order may be instructed by downlink control information (DCI) transmitted through a DL control channel (e.g., a PDCCH or an EPDCCH). 
[0126] A RAP order for instructing RAP transmission may include TA information regarding TA to be applied to the RAP transmission. The TA information may include at least one of the followings. 
 the first time interval is determined by using one or more of the following parameters:  a start moment (tl) at which the uplink data transmission channel arrives at the network device, an end moment (t2) at which the uplink data transmission channel arrives at the network device, a start moment (t3) at which the second terminal performs the channel listening, an end moment (t4) at which the second terminal performs the channel listening, duration (TLBT) in which the second terminal performs the channel listening, or an uplink timing advance (TA) of the first terminal (paragraphs 115-119, 121-126:  see claims 1/5 rejection) .  




Allowable Subject Matter





Claims 2, 6, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mukherjee et al. (US 2019/0313450: see figure 18c)

    PNG
    media_image4.png
    555
    773
    media_image4.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/04/2021

/MARCUS SMITH/Primary Examiner, Art Unit 2419